                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                         Case No. 18-cv-02481-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE
                                   9
                                         GARY GROSSMAN, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS HEREBY ORDERED that Defendants appear on November 22, 2019, at 2:00 p.m.,

                                  14   before Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate

                                  15   Avenue, San Francisco, California, and then and there to show cause why default should not be

                                  16   entered against the Defendants for failure to appear as ordered by the Court, and for failure to comply

                                  17   with the Court's Order of October 8, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 28, 2019

                                  20                                                    ______________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
